Citation Nr: 0027066	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling for the period 
from May 31, 1996, to June 24, 1997.

2.  Evaluation of service-connected PTSD, rated as 50 percent 
disabling from June 24, 1997.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from February 1966 to 
February 1968 and from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1996 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim for a pension, 
granted a claim of service connection for PTSD, and evaluated 
the PTSD as 30 percent disabling, effective from May 31, 
1996.  In March 2000, a RO hearing officer granted the 
veteran's pension claim and granted a higher (50 percent) 
evaluation for the PTSD, effective from June 24, 1997.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issues on appeal as set forth on the preceding page.  
Moreover, where, as here, the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Id.

The veteran asserts that the evaluations currently in effect 
are not adequate.  It is maintained that his disability is 
manifested by increased symptomatology that more nearly 
approximates the criteria for higher evaluations.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Initially, the Board notes that the schedular criteria by 
which psychiatric disabilities are rated changed during the 
pendency of the veteran's claim.  See 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective Nov. 7, 1996).  Therefore, 
adjudication of the claims for an increase must now include 
consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claims be used.  Id. 

The Board finds that, given the context of the veteran's 
claim and the state of the record, further evidentiary 
development is required.  This is so, in part, because the 
record contains VA therapists' opinions that the severity of 
the veteran's adverse symptomatology has increased since the 
time of his most recent, June 1998, VA examination.  
Specifically, they reported that the veteran's symptoms have 
"significantly worsened," now include psychotic symptoms, 
and "have recently [been] exacerbated."  See undated hand 
written statement received at a September 1998 hearing and 
undated typed statement received in September 1999.

The Board notes that, while the veteran was scheduled for a 
VA examination in June 1999, he failed to report for that 
examination.  Thereafter, the veteran notified the RO that he 
did show for his examination because he did not receive 
timely notice.  See July 1999 RO report of contact and July 
1999 letter from the veteran.  Interestingly, while a July 
1999 report of contact also indicated that the veteran would 
be scheduled for a make-up examination, the record is devoid 
of evidence that such an examination was ever scheduled.

The Board finds that, given the reports of worsening symptoms 
and manifestations of PTSD, and because VA's duty to assist 
requires that the veteran be given a thorough and 
contemporaneous examination that takes into account the 
records of prior examinations and treatment, the appeal needs 
to be remanded for another attempt by the RO to obtain a VA 
examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 
6 Vet. App. 377 (1994); Massey v. Brown, 7 Vet. App. 204 
(1994); 38 C.F.R. § 3.326 (1999).

The Board also observes that a review of the record shows 
that the veteran was awarded Social Security Administration 
(SSA) disability benefits in April 1999.  However, copies of 
the records pertinent to the veteran's claim, as well as all 
the medical records relied upon concerning that claim for SSA 
benefits, do not appear in the claim's file.  Accordingly, 
adjudication of the veteran's claim for higher evaluations 
must be deferred in order to give the RO an opportunity to 
obtain copies of such records.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should obtain the veteran's treatment 
records that are on file with the PTSD 
clinic at the West Haven Campus of the 
Connecticut VA medical center (VAMC) and 
the Newington VAMC as well as all records 
on file with the Rocky Hill VAMC for the 
time period the veteran resided at that 
facility (January 1992 to August 1998).  
38 C.F.R. § 3.159 (1999).

2.  The RO should obtain and associate 
with the record English translations of 
all documents in the record that are 
written in Spanish.

3.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claims folder, provide an 
opinion as to all symptoms attributable 
to service-connected psychiatric 
disability and, to the extent feasible, 
provide an opinion as to the combined 
effect of all manifestations of 
psychiatric disability on the veteran's 
social and industrial adaptability.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied. 38 C.F.R. § 4.132 (1996); 
38 C.F.R. § 4.130 (1999).  Additionally, 
a GAF score should be provided, and the 
examiner should explain its meaning in 
terms consistent with the old and new 
rating criteria.  All opinions provided 
should be explained in the context of 
other opinions of record.

4.  The RO should then review the claims 
under the old and new rating criteria.  
If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
March 2000 SSOC.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he may submit additional evidence and/or 
argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

